Title: From John Quincy Adams to John Quincy Adams, 23 September 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					Bond (Deed of Saltmarsh and Woodlands—Exors. to J. Q. Adams)
					September 23, 1826
				
				Whereas, John Adams late of Quincy in the County of Norfolk, Doctor of Laws, deceased, did by his last Will and Testament, order, that with certain exceptions, fully set forth in the said Will, all the rest and residue of his Estate, Real personal and mixed should be sold by his Executors.And whereas the said John Adams, did by his said last Will and Testament constitute and appoint his Son John Quincy Adams, and his friend Josiah Quincy of Boston Executors thereof.And whereas the said Executors, did on the nineteenth day of September instant, cause to be sold at Public Auction, at French’s Tavern, in Quincy aforesaid, due notice thereof having been previously given, certain tracts and parcels of Salt–marsh and Woodland being part of the Real Estate of the said John Adams deceased.And whereas the said John Quincy Adams, in his individual capacity, was, by his Agents, duly authorised by him, Josiah Adams, Josiah Bass, and Ebenezer Adams, the highest bidder, and purchaser of the said Tracts and parcels of Land.And w Now therefore we the said John Quincy Adams and Josiah Quincy, Executors as aforesaid, in Consideration of the premisses, and in consideration of the Sum of nine thousand two hundred and fifty–five dollars and fifty five cents, to us in hand paid, and the receipt whereof we do hereby acknowledge, have given, granted, bargained sold, conveyed and confirmed, and by these Presents, do give grant, bargain, sell, convey and confirm, to him the said John Quincy Adams, his Heirs and Assigns, all the Right, Title, Interest and Estate of the said John Adams deceased in and to the following Tracts and parcels of Land.One Tract of Salt–Marsh, called Gull Island Marsh, called Gull–Island Marsh containing by the Survey made by Mather Withington, on the 21st. of September current, ten Acres two Quarters and twenty nine Rods, struck off to Josiah Bass at Sixty Dollars an Acre.One Tract of Salt Marsh and upland, called the Farms Lot, containing by Survey of the said Withington, nine Acres two Quarters and two Rods, struck off to Josiah Adams, at ninety Dollars an Acre.One Tract, called Rock Island Marsh, containing by Survey, two Acres one Quarter and twenty eight Rods struck off to Josiah Adams at seventy dollars an Acre.One Tract, called the Coves Marsh, containing by Survey, thirteen Acres three Quarters and twenty–two Rods, struck off to Josiah Bass at sixty two Dollars an Acre.One Lot of Woodland, called the Borland lot, containing by the Survey twenty–seven Acres and thirteen Rods struck off to Josiah Adams at fifty three dollars an Acre.One Tract called the Old Adams lot, containing by the Survey three Acres three Quarters and thirteen Rods struck off to Josiah Bass at fifty three Dollars an Acre.One Tract called the Ruggles and Thayer lot, containing by the Survey of Asa French fifteen Acres, two Quarters and thirty two Rods, struck off to Josiah Bass at forty Dollars an Acre.One Tract called the Field Lot, containing by the Survey fourteen Acres two Quarters and twenty–nine Rods, struck off for one to Josiah Adams, for one hundred and fifty one dollars an Acre.One Tract, called the Joy Lot, containing by the Survey, seventeen Acres two Quarters and thirty one Rods, stuck off to Josiah Adams, at one hundred and nine dollars an Acre.One Tract of Woodland, called the Savil Lot, containing by the Survey, Six Acres and twenty–eight Rods, struck off to Ebenezer Adams at fifty–one Dollars an Acre.To have and to hold, all the said Tracts and Lots of Salt–marsh, and Woodland, with all and every of their appurtenances, to him the said John Quincy Adams and his Heirs forever.And we the said John Quincy Adams, and Josiah Quincy, Executors as aforesaid, do hereby Covenant and agree with the said John Quincy Adams in his individual capacity, his Heirs and Assigns that we will warrant and defend, the above–granted promises however butted or bounded, against all persons claiming under or through the said John Adams, and be the  quality of Acres in each of the lots aforesaid, as owned and possessed by the said John Adams more or less; and that we will at any time hereafter, execute any other Deed or Deeds, which by operation of Law may be found necessary, or by advice of Counsel learned in the  Law, expedient to secure the said Lands, to him the said John Quincy Adams, his Heirs and Assigns forever.In witness whereof we the said John Quincy Adams, and Josiah Quincy, Executors as aforesaid, have hereunto  set our hands and Seals at Quincy aforesaid this —— day of —— in the year of our Lord one thousand eight hundred and twenty–six, and in the fifty–first year of the Independence of the United States of America—
					
				
				
			